DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election of Group I, claims 1-11 and 16, in the response dated 3/24/2022, is acknowledged. The applicant further elected the following species:
1. PEG-CW-spacer-(BX)n-spacer-R1 as the species of peptide-polyethylene glycol conjugate, wherein: 
a. PEG: 4 arm starPEG-maleimide, 10 kDa; 
b. CW: Cysteine-Tryptophan; Spacer is: diglycine, “GG”; 
c. (BX)n: (KA)7 (SEQ ID NO: 3); and 
d. R1: SEQ ID NO: 219.

2. Dextran sulfate as the species of negatively charged polymer. The noted species elections read on claims 1, 4-11, and 16.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 2-3, 12-15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Claim Status
Claims 1-17 are pending.
Claims 2-3, 12-15, and 17 are withdrawn.
Claims 1, 4-11, and 16 are examined on the merits in this prosecution.

Informality
The term “organoids” is misspelled in claim 11, second line. Appropriate correction is required.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the term “preferably” and “more preferably” in the second line. The phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this examination, claim 9 is taken to read on a “starPEG,” the broadest interpretation of claim 9.
Claim 11 recites the parenthetical term “e.g. mesensphere, neurosphere” in the second line. The term “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5, 7, 9-10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wieduwild (US 2015/0246132 A1).
Wieduwild teaches a hydrogel matrix for biological applications containing a covalent polymer peptide conjugate, wherein the covalent polymer peptide conjugate includes conjugates of two or more peptides that are coupled to a polymer chain and the peptide sequence contains a recurring dipeptide motif (BA)n, wherein B is an amino acid having positively charged side chain, A is alanine and n is an integer between 4 and 20 (Abstract).
Wieduwild teaches the negatively charged polymer may be heparin or dextran sulfate (pg 12, claim 6), reading on claims 1 and 7.
Wieduwild teaches a hydrogel matrix comprising a peptide-Star-PEG conjugate (pg 2, [0012]). In order to improve the biological properties, Wieduwild teaches the covalent polymer-peptide comprises two or more peptides which are coupled to a polymer chain (pg 3, [0014]). Wieduwild teaches the peptide sequence includes a repeated dipeptide-motif (BA)n where B is an amino acid with positively charged side chain, A is alanine and n is a number between 4 to 20; as such, n overlaps both the elected n and the claimed range. As set forth in MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. It is also noted that Wieduwild teaches the amino acid B is preferably arginine with a one-letter code R, or lysine characterized by the one letter code K (pg 3, [0014]), teaching the elected amino acid for B, namely lysine. Wieduwild specifically teaches the sequence CWGGKAKAKAKAKAKAKA, comprising (KA)7, (sequence KA7-1a, Table 3, pg 7), the elected species of sequence (BX)n.
Regarding the claimed concentrations of PEG and the peptide in claim 1, Wieduwild teaches an example comprising a 1:1 ratio of peptide to negatively charged polymer (heparin) where each is present in a concentration of 74.5 M to 137.6 M (pg 7, [0061]), within the respective claimed ranges. This teaching also reads on claim 10.
For claim 5, Wieduwild teaches PEG-CWGG-(BX)n (II), where R1 is absent, as set forth above.
For claim 9, Wieduwild teaches a 4-arm starPEG substituted with maleimide (pg 1, [0007]; pg 3, [0012]), with a molecular weight of 10 kDa (pg 6, [0054]), within the claimed range.
For claim 11, Wieduwild teaches cells are imbedded in the composition (pg 1, [0001]).
For claim 16, since Wieduwild teaches a biomatrix layer that overlaps the claimed invention, the skilled artisan would have expected that the composition of Wieduwild would have had the same solubility as that which is instantly claimed. Something which is old (e.g. the composition of Wieduwild) does not become patentable upon the discovery of new properties (e.g. the adjustability of thickness, stiffness, porosity and surface coverage), and these features need not have been recognized at the time of the invention.  See MPEP 2112(I & II).
The prior art of Wieduwild discloses compositions containing a negatively charged polymer such as heparin or dextran sulfate and a peptide-PEG conjugate as recited in general formula (I), PEG-CW-spacer-R1-spacer-(BX)n. Together these would provide a composition as claimed instantly. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Wieduwild teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Wieduwild, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See also KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

2) Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wieduwild (cited above), in view of Shannon (US 2012/0052579 A1) and Taraballi (“Glycine-spacers influence functional motifs exposure and self-assembling propensity of functionalized substrates tailored for neural stem cell cultures”,  Frontiers in Neuroengineering, February 2010, Vol. 3, Article 1, 1-9).
The teachings of Wieduwild are discussed above.
Wieduwild does not teach R1 as the peptide SEQ ID NO. 219, the elected species; a GG linker as recited in Formula II, or a mixture of formula (I) and formula (II) where formula (I) or formula (II) are present in an amount of 0.1 to 99.9 mol%..
Shannon and Taraballi teach the missing elements of Wieduwild.
Shannon teaches a peptide-modified microcarriers that impart specific physical and chemical attributes to the surface, and methods of making these surfaces. These attributes can facilitate the proliferation of difficult-to-culture cells, including neuronal stem cells (pg 4, [0055]; pg 12, [0129]). Shannon teaches that an example of a suitable polypeptide is SEQ ID NO. 2, Asn Gly Glu Pro Arg Gly Asp Thr Tyr Arg Ala Tyr (pg 11, [0121]; pg 16). 
Shannon also teaches that a Gly-Gly spacer sequence can be used for conjugation to a cell-culture article that has a surface modified by a peptide such as Asn Gly Glu Pro Arg Gly Asp Thr Tyr Arg Ala Tyr  ([0121]).
Taraballi teaches that glycine spacers such as Gly-Gly act as an hinge between the two part of a peptide, and hypothesizes that the presence of the lateral spacer of glycines should confer higher mobility to the bioactive motifs of self-assembling peptides and increase the biological effectiveness of the peptides when tailored for neural stem cell cultures (Abstract; pg 8, left column, “Discussion”).  
For claim 6, Shannon teaches two or more different binding polymers can be attached to the micro carrier (pg 5, [0064]). While Shannon does not teach the claimed ratio, the claimed ratio is broad and a person of ordinary skill in the art would have a reasonable expectation of success in determining the optimal ratio of the two components by routine experimentation as set forth by Shannon (see, for example, Example 5 (pg 15)  for the experimental protocols). Shannon also teaches the polypeptide can be conjugated to a microcarrier (pg 10, [0106]).
The skilled artisan would have expected success in substituting Shannon's peptide SEQ ID NO: 2, comprising the claimed (and elected) sequence Asn Gly Glu Pro Arg Gly Asp Thr Tyr Arg Ala Tyr for R1 in the PEG-peptide conjugate of formula (I) because Wieduwild discloses a non-covalent, self-organizing hydrogel matrix for biotechnological applications containing a covalent polymer peptide conjugate, including the application of growing neuronal stem cells (pg 4, [0022], and Shannon teaches that insertion of the claimed sequence into a peptide conjugated to a microcarrier can facilitate the proliferation of difficult-to-culture cells, including neuronal stem cells.
The person of ordinary skill would have had a reasonable expectation of success in selecting a Gly-Gly spacer in the PEG-peptide conjugate of Wieduwild since Shannon teaches the concept of the addition of a Gly-Gly spacer in a peptide conjugate, and Taraballi teaches that glycine spacers such as Gly-Gly act as an hinge between the two part of a peptide, and hypothesizes that the presence of the lateral spacer of glycines should confer higher mobility to the bioactive motifs of self-assembling peptides and increase the biological effectiveness of the peptides when tailored for neural stem cell cultures. The skilled artisan would have been motivated to select the Gly-Gly spacer because both references teach a composition to grow neuronal stem cells and Taraballi  expressly suggests a Gly-Gly spacer is useful for enhancing the efficacy of the peptide conjugate composition in growing the difficult to grow neuronal stem cells.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612